Citation Nr: 9919136	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for psychoneurotic 
disability, diagnosed as generalized anxiety disorder and 
dysthymia, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) August 1993 rating decision which increased the 
rating of his service-connected psychoneurotic disability 
from 0 to 10 percent.  The evaluation of his psychoneurosis 
was increased to 30 percent in August 1995, and to 50 percent 
in August 1998.  In view of AB v. Brown, 6 Vet. App. 35, 38 
(1993), the claim remains in controversy where less than the 
maximum available benefit is awarded.

By August 1993 rating decision, the RO denied the veteran's 
claim of an increased rating (in excess of 10 percent) for 
his service-connected forehead scar.  Notice of disagreement 
with regard to that matter was received by the RO in October 
1993, a statement of the case was issued and a substantive 
appeal was received later in December 1993.  By November 1994 
letter, he indicated that he did not wish to pursue his claim 
of an increased rating for his service-connected forehead 
scar.  Accordingly, his appeal as to the issue of an 
increased rating for a forehead scar is considered withdrawn.  
38 C.F.R. § 20.204 (1998).

In his December 1993 substantive appeal, the veteran 
requested a Travel Board hearing.  In September 1994, he 
indicated in writing that he wished an RO hearing which was 
held in November 1994; at his RO hearing and by letter 
received at the RO in July 1995, he indicated that he no 
longer desired a Travel Board hearing.  As a consequence, the 
Board is satisfied that his Travel Board hearing request was 
effectively withdrawn.  38 C.F.R. § 20.704(e) (1998).

A review of the record reveals that the veteran is service-
connected for his psychoneurotic disability, diagnosed as 
generalized anxiety disorder and dysthymia, and chronic 
headaches.  The overall psychiatric and headache disabilities 
are currently rated under Diagnostic Code, 9400 (generalized 
anxiety disorder).  However, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), the U.S. Court of Appeals for Veterans 
Claims (Court) held that all disabilities, including those 
arising out of a single disease entity, are to be rated 
separately under 38 C.F.R. § 4.25 unless they constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Id. at 261-62.  Thus, the veteran's 
service-connected chronic headache disability should be 
evaluated separately from his service-connected psychiatric 
disability.  By January 1994 letter and at his November 1994 
hearing, the veteran requested a separate disability rating 
for his headache disability.  The Board finds that the claims 
of increased ratings for his service-connected psychiatric 
disability and chronic headaches are not inextricably 
intertwined as resolution of the former rests on different 
facts and neither negative nor affirmative adjudication 
results would affect the rating of the headache disability; 
the criteria for rating neurological conditions and 
convulsive disorders, including chronic headaches (38 C.F.R. 
§ 4.124a, Diagnostic Code 8100), are separate and distinct 
from the rating criteria pertaining to psychoneurotic 
disabilities (38 C.F.R. § 4.130).  As the veteran's claim of 
a separate (increased) rating of his chronic headaches 
disability has not yet been adjudicated by the RO, that 
matter remains pending and is referred to the RO for 
appropriate action.  See Kandik v. Brown, 9 Vet. App. 434 
(1996); Hanson v. Brown, 9 Vet. App. 29 (1996).  


FINDING OF FACT

The veteran's service-connected psychoneurotic disability is 
currently manifested by extreme nervousness, anxiety, 
difficulty sleeping, memory impairment, depression, and 
isolation, but there is no evidence of suicidal ideations, 
delusions or hallucinations, or anger or violence; he 
maintains regular, good contact with his children, but lives 
alone and has been separated for 5 years from his spouse of 
more than 50 years; his ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.




CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for 
generalized anxiety disorder with dysthymia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that his service-connected psychoneurotic disability has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claims.  
Thus, the Board is satisfied that the statutory duty to 
assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for post traumatic 
encephalopathy was granted by February 1948 RO rating 
decision and a 50 percent rating was assigned.  That decision 
was based on the veteran's service medical records showing 
that he sustained combat-related wounds to his head during 
World War II service (for which he received the Purple Heart 
Medal), and January 1948 VA medical examination report, at 
which time post traumatic encephalopathy, manifested by 
headaches and dizziness, was diagnosed.

On VA medical examination in October 1949, the examiner 
indicated that encephalopathy was not found, but that a 
diagnosis of psychoneurosis, mild anxiety state, was 
warranted.  Based on such evidence, by November 1949 rating 
decision, the RO changed the designation of the veteran's 
service-connected disability of post traumatic encephalopathy 
to psychoneurosis, anxiety state, reducing its schedular 
rating from 50 to 0 percent.  

By October 1961 decision, the Board denied the veteran's 
claim of a compensable rating for his service-connected 
anxiety reaction, finding that the clinical evidence 
documenting inpatient and outpatient treatment thereof did 
not show that the severity of the pertinent symptomatology 
warranted an increased disability rating (see VA outpatient 
treatment records from September 1958 to June 1960 and VA 
hospitalization records from April to May 1960).

VA outpatient treatment records from February to October 1975 
reveal intermittent treatment associated with the veteran's 
service-connected anxiety reaction; the disability is shown 
not to have caused him distress during this period.

On VA psychiatric examination in April 1976, it was indicated 
that the veteran received treatment for his anxiety reaction 
and regularly used prescribed medication.  He indicated that 
his symptomatology (nervousness, shakiness, difficulty 
sleeping) gradually increased in severity over time.  
Reportedly, he and his spouse were divorced, but continued to 
live together.  On examination, he was mildly anxious, and an 
anxiety neurosis was diagnosed.

In June 1976, the veteran was hospitalized at Santa Rosa 
Medical Center because, as he reported, he experienced an 
episode of unconsciousness while driving his car.  He 
believed that he was unconscious for about 3 minutes, at 
which time the impairment resolved and allowed him to 
continue his drive home.  During hospitalization, possible 
occlusive process in the cerebrum was diagnosed.

VA outpatient treatment records from May to July 1976 reveal 
reports of depression, anger, nervousness, and employment-
related difficulties.

Based on the foregoing evidence, the veteran's claim of a 
compensable rating for his service-connected psychiatric 
disability was denied by the Board in March 1977.

VA outpatient treatment records from September 1985 to 
February 1993 reveal intermittent treatment associated with 
the veteran's psychoneurotic disability, manifested by 
symptoms of anxiety, nervousness, and jumpiness.  On several 
occasions, he indicated that he lived with his spouse and 
helped her with her chores around the house.  His anxiety 
neurosis was repeatedly described as "stable" so long as he 
took his medication.  

At a November 1994 RO hearing, the veteran testified that he 
was constantly depressed and nervous, had an increased 
startle response, experienced difficulty sleeping and had 
occasional nightmares, and was socially isolated and did not 
like to be around people.  He felt that his symptomatology 
was becoming progressively worse and more persistent over 
time despite continuous use of medication.  He indicated that 
his psychiatric disability affected his marriage of 55 years 
in that he and his spouse did not live together, having been 
separated for 2 years due to his increasing agitation and 
nervousness around her.  

On VA psychiatric examination in May 1995, the veteran 
indicated that he was very nervous, jumpy, and that he 
experienced difficulty sleeping.  On examination, his speech 
was spontaneous, eye contact was good, mood appeared euthymic 
with normal range and intensity of affect, and he was alert 
and oriented to person, time, and place; thought processes 
were coherent, logical, and goal oriented, and his insight 
and judgment were good; there was no evidence of 
hallucinations or suicidal or homicidal ideations.  
Generalized anxiety disorder was diagnosed.

On VA psychiatric examination in April 1998, including the 
examiner's review of the claims folder, the veteran indicated 
that he was separated from his spouse (for 5 years) and lived 
alone (noting that they were estranged and had serious 
conflicts because she accused him of having affairs with 
other woman).  It was noted that, after more than 30 years, 
he retired from his job as a parts inspector at Kelly Air 
Force Base in 1978 and performed various "odd jobs" until 
about 5 years earlier when he stopped working altogether.  
Reportedly, he experienced symptoms of extreme nervousness, 
memory and orientation impairment, difficulty sleeping, 
decreased energy, anhedonia, isolation and sadness about 
being alone (but he noted that he was close to, maintained 
regular contact with and had good relations with his 
children), and had excessive fear of suffering a heart attack 
or a stroke; he denied outbursts of anger and impulsiveness.  
On examination, his speech was somewhat pressured but was 
logical and coherent; his affect revealed considerable 
anxiety and distress and his mood was despondent, but he 
denied severe depression, suicidal ideation, and 
hallucinations or delusions; his thought processes were 
coherent with good abstracting ability, and memory testing 
revealed good retention.  Generalized anxiety disorder and 
dysthymia were diagnosed, and Global Assessment of 
Functioning score 50 was assigned.  The examiner indicated 
that the veteran is somewhat impaired by his anxiety, 
insomnia, apprehension and fears, and social isolation; he 
finds it difficult to tolerate his spouse's insecurities and 
does not have the capacity to reassure her of his fidelity 
and care for her.  

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders has changed.  The veteran's 
service-connected psychoneurotic disability, diagnosed as 
generalized anxiety disorder and dysthymia, is currently 
evaluated under the rating criteria in effect prior to 
November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 9400, 
and a 50 percent rating is assigned.

The Court has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Marcoux v. Brown, 10 
Vet. App. 3, 6 (1996), citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to mental disabilities.  
Some of the criteria under the old regulations may be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both rating criteria.

Under the regulations in effect prior to November 7, 1996, a 
50 percent rating was warranted under Diagnostic Code 9400, 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, or by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
If the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, or 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
warranted.  A 100 percent evaluation was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, the veteran had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1996).

Under the regulations in effect on and after November 7, 
1996, a 50 percent evaluation is provided for generalized 
anxiety disorder under Diagnostic Code 9400 if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent schedular 
rating is warranted under the "new" Diagnostic Code 9400, 
where there is total occupational and social impairment, due 
to symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

On careful review of the veteran's file, the Board finds that 
the evidence supports a 70 percent rating for the veteran's 
service-connected psychoneurotic disability under the "old" 
Diagnostic Code 9400.  Initially, the Board notes that the 
veteran appears to have retired from his usual occupation in 
1978 and has not worked at all for about 5 years; it has not 
been contended by or on behalf of the veteran, nor is it 
shown by the evidence of record, that his retirement and 
withdrawal from the work force were precipitated or were in 
any way connected with his psychoneurotic disability; the 
evidence does not reveal that his psychoneurotic disability 
rendered him, at any time, demonstrably unable to obtain or 
retain employment.  

Nevertheless, the evidence of record reveals that the veteran 
continues to experience symptoms of depression, anxiety, 
nervousness, difficulty sleeping, social isolation, general 
fears and apprehension, and marital difficulty despite 
ongoing psychiatric treatment and regular use of medication, 
and the severity and persistence of such symptoms have 
notably increased in recent years.  The clinical evidence, 
including a thorough VA psychiatric examination in April 
1998, demonstrates that he lives a secluded, isolated life 
and only maintains regular contact with his children.  He has 
been married to his current spouse for more than 50 years, 
but now lives alone, and he and his spouse have been 
separated for about 5 years.  Although a VA examiner 
suggested in April 1998 that the veteran is only "somewhat" 
impaired by his symptomatology, he indicated that the veteran 
does not have the capacity to provide his spouse with 
reassurance about his care for her.  Such evidence suggests 
that his ability to establish and maintain favorable or 
effective relationships with people is severely impaired.  
Thus, a 70 percent rating under Diagnostic Codes 9400 in 
effect prior to November 7, 1996 is deemed appropriate in 
this case.

Based on the entire record, as discussed above, the Board 
finds that a rating in excess of 70 percent is not warranted 
for the veteran's service-connected psychoneurotic disability 
under the "old" or "new" rating criteria, identified 
above.  Using first the "old" criteria, while the evidence 
demonstrates that his ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, it does not show that his disability has totally 
incapacitated him or that he is virtually isolated in the 
community (as indicated above, he has not worked for several 
years and retired from his usual occupation in 1978; however, 
there is no indication that he was ever demonstrably unable 
to obtain or retain employment by reason of his 
psychoneurotic disability); although he lives alone and 
continues to experience persistent symptoms such as 
nervousness, anxiety, depression, sadness, isolation, and 
anhedonia, he maintains regular contact with his children and 
has a good relationship with them.  While the evidence 
suggests that he experiences difficulties in his ability to 
perform activities of daily living, the attitudes of all 
contacts except the most intimate ones are not shown to be 
affected so adversely as to result in virtual isolation in 
the community, nor are his psychoneurotic symptoms shown to 
be totally incapacitating or bordering on gross repudiation 
of reality (there is no evidence of severe depression, 
fantasy, panic, explosions of aggressive energy, or retreat 
from mature behavior).  

Under the rating criteria in effect on and after November 7, 
1996, the schedular criteria for a 100 percent rating under 
Diagnostic Code 9400 have also not been met in this case.  
The evidence does not demonstrate that he is totally impaired 
due to symptoms such as gross impairment in though processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or intermittent inability to perform 
activities of daily living such as maintaining personal 
hygiene.  He is not disoriented to time, place, names of 
close relatives, own occupation, or own name.  Thus, his 
psychoneurotic symptoms, as discussed in detail above, are 
consistent with the rating criteria for no more than a 70 
percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).  


ORDER

A 70 percent schedular rating for psychoneurotic disability, 
diagnosed as generalized anxiety disorder and dysthymia, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

